DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 2/04/2021, has been entered and carefully considered.  Claims 1, 10 and 18 are amended, and claims 2-3, 5, 11, 14-15 and 19-20 have been canceled. Claims 1, 4, 6-10, 12-13, 16-18 and 21-26 are currently pending.

Response to Arguments
2.	Applicant’s arguments, pages 7-10, filed 2/04/2021, regarding Wang fails to teach skipping a SR transmission entirely that would collide with the TDD reception as recited in amended claims 1, 10 and 18 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 1, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pat. Pub No. US 2018/0279324), hereinafter Wang, in view of Lee et al., (US Pat. Pub No. US 2016/0192376), hereinafter Lee.

Regarding Claim 1, Wang teaches a communication device for a 5G new radio (NR) wireless network having user equipment (UE) and a next generation node base station (gNB) ([Para. 0077-0078] Fig. 1 describes gNB operating in mmW frequencies in communication with the UE 104 in wireless network using 5G New Radio (NR) [0004]), 
a processing unit configured to prepare schedule request (SR) transmissions at periods according to the stored indicia ([Para. 0217-0221] Figs. 18 and 19 show UE includes processor 1904 processing information stored in memory 1906, and an SR component 1810 configured to prepare a scheduling request for the uplink transmission using a first symbol group allocated in a subcarrier (i.e., transmission periods according to the indicia). The first symbol group including a first number of symbols in a subframe. Fig. 24 shows the UE includes), 
wherein if a symbol location of a SR transmission would collide at a same symbol location of a TDD reception, within the same slot-level or symbol-level periodicity  ([Para. 0258] Fig. 27, the UE includes a reception component 2704 configured to 
Wang does not explicitly disclose skip the SR transmission entirely that would collide with the downlink signals being received at the same TDD symbol location. 
Lee teaches skip the SR transmission entirely that would collide with the downlink signals being received at the same TDD symbol location ([Para. 0078, 0285] in LTE TDD uplink/downlink subframe configurations may be supported. If the SR transmission overlap with the scheduled DL data for the WTRU, the WTRU may drop an SR transmission (i.e., skip the SR transmission entirely)).


Regarding Claim 10, Wang teaches a mobile device to communicate in a wireless network that uses protocols with selectable size subcarrier spacing and time division duplexing (TDD) frames having a plurality of slots each comprising a plurality of symbols ([Para. 0072, 0082] Fig. 1 shows multiple UEs 104 communicates in a wireless network using multiple-access technologies such as time division multiple access (TDMA) systems [0003]. Figs. 2A, 2B, 2C and 2D show an   contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain. That is subframe including two consecutive time slots, and each time slot including one or more time concurrent resource blocks (RBs));
the mobile device comprising: a memory; and a baseband processor comprising one or more processors ([Para. 0217-0221] Fig. 19 show UE includes processor 1904 ([0070] baseband processors) that processes information stored in memory 1906, and an SR component 1810 configured to prepare a scheduling request for the uplink transmission), and configured to arrange known uplink (UL) scheduling request (SR) transmissions having symbol-level periodicities based on indicia of known SR resource 
wherein the baseband processor  is further configured to determine whether a symbol in an SR transmission resource opportunity may overlap with one or more downlink signals being received at the same symbol location ([Para. 0258] Fig. 27, the UE includes a reception component 2704 configured to receive DL communication from base station, and SR component 2710 configured to send scheduling request to a base station in a resource block. [Para. 0156-0157, 0164] the UE may determine a starting resource element to begin transmission of the number of scheduling requests based on resource periodicity, and may determine if the allocated resources for transmitting a scheduling request (SR symbols 449) would collide with a reception of downlink transmission within the M number of subframes (i.e., M slots) as shown in Fig. 4C (collide at a same symbol location) of the downlink reception). [Para. 0101, 0200, 0216] a periodicity associated with the at least one RU allocated for the scheduling request may be associated with a repetition level for transmitting the scheduling request), and if the symbols in the SR transmissions would overlap with a symbol of the one or more downlink signals, skip the SR transmission entirely that would overlap with a symbol of the one or more downlink signals ([Para. 0159, 0162-0163, 0266-0267] if the one or more first allocated resources for the scheduling request has a potential collision with 
Wang does not explicitly disclose skip the SR transmission entirely that would collide with the downlink signals being received at the same TDD symbol location. 
Lee teaches skip the SR transmission entirely that would collide with the downlink signals being received at the same TDD symbol location ([Para. 0078, 0285] in LTE TDD uplink/downlink subframe configurations may be supported. If the SR transmission overlap with the scheduled DL data for the WTRU, the WTRU may drop an SR transmission (i.e., skip the SR transmission entirely)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of avoiding collisions between SR colliding with DL signal having slot-level or symbol-level periodicities in subframe location from Wang, and the teaching of drop the SR transmission if overlapping with the scheduled DL data from Lee to improve performance on channels repetition.

Regarding Claim 18, Wang teaches a computer-readable medium storing executable instructions that, in response to execution, cause one or more processors of a baseband processing circuit of a user equipment (UE), to perform operations ([Para. 0203-0204] Fig. 16, UE includes the processing system 1614 includes a processor 1604 coupled to a computer-readable medium/memory 1606. The processor 1604 is 
comprising: storing indicia of SR resource opportunities received from a network station; arranging uplink (UL) scheduling request (SR) transmissions having symbol-level periodicities based on the stored indicia of SR resource opportunities ([Para. 0221] the computer-readable medium/memory 1906 may also be used for storing data that executed by the processor 1904. [Para. 0134, 0146, 0177-0178] UE may receive RRC configuration signaling for dedicated scheduling request resources, or DCI including bit of information (i.e., indicia) indicating the resources allocated for the scheduling request. For example, two or fewer subframes, each subframe include two time slots [0082]. [Para. 0130, 0146-0147] The scheduling request using allocated resource structure including a symbol groups in a single subcarrier and a first number of symbols in each of four slots as shown in Fig. 4C, and the periodicity associated with the symbol groups as shown in Fig. 4F);
determining whether a symbol in an SR transmission resource opportunity overlaps with one or more downlink signals being received at the same symbol ([Para. 0258] Fig. 27, the UE includes a reception component 2704 configured to receive DL communication from base station, and SR component 2710 configured to send scheduling request to a base station in a resource block. [Para. 0155-0157, 0164] UE may determine a starting resource element to begin transmission of the number of scheduling requests based on resource periodicity, and may determine if the allocated resources for transmitting a 
Wang does not explicitly disclose skip the SR transmission entirely that would collide with the downlink signals being received at the same TDD symbol location. 
Lee teaches skip the SR transmission entirely that would collide with the downlink signals being received at the same TDD symbol location ([Para. 0078, 0285] in LTE TDD uplink/downlink subframe configurations may be supported. If the SR transmission overlap with the scheduled DL data for the WTRU, the WTRU may drop an SR transmission (i.e., skip the SR transmission entirely)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of avoiding collisions between SR colliding with DL signal having slot-level or symbol-level periodicities in subframe location from Wang, and the teaching of drop the SR transmission if overlapping with the scheduled DL data from Lee to improve performance on channels repetition.
s 4, 6-9, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee as applied to claims 1, 10 and 18 respectively, and further in view of  Ying et al. (US Pat. Pub No. US 2018/0199334), hereinafter Ying. 

Regarding Claim 4, the combination of Wang and Lee does not disclose wherein the downlink signals comprise one of a synchronization signal block, a control resource set (CORESET), or a maximum downlink symbol duration region the CORESET may occupy in time. 
Ying teaches wherein the downlink signals comprise one of a synchronization signal block, a control resource set (CORESET), or a maximum downlink symbol duration region the CORESET may occupy in time ([Para. 0136] As shown in FIG. 4, a downline signals comprise synchronization signal occupied in block 401a in time domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wang, Lee and Ying to improve performance on channels repetition.

Regarding Claim 6, the combination of Wang and Lee does not disclose wherein indicia of configured SR resources having potentially both slot-level and symbol-level periodicities is provided in a bitmap identifying which symbols in a specific numerology of resources to utilize for SR transmissions.  
 wherein indicia of configured SR resources having potentially both slot-level and symbol-level periodicities is provided in a bitmap identifying which symbols in a specific numerology of resources to utilize for SR transmissions. ([Para. 0092-0097, 0099, 0139, 0157] the periodicity for SR resource (i.e., SR transmission) which configured as subframe level, slot level, mini-slot level, and/or symbol level, may be indicated by resource indices including a bitmap and an absolute value of the resource index (a specific numerology) for resource configuration for SR transmission in a subframe that includes the number of slots as shown in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wang, Lee and Ying to improve performance on channels repetition.

Regarding Claim 7, the combination of Wang and Lee does not disclose wherein the indicia of configured SR resources specify SR transmission within physical uplink control channel (PUCCH) resources comprising a bitmap over slot symbols wherein each bit in the bitmap indicate starting symbol position of the PUCCH occasion within a slot.
Ying teaches wherein the indicia of configured SR resources specify SR transmission within physical uplink control channel (PUCCH) resources comprising a bitmap over slot symbols wherein each bit in the bitmap indicate starting symbol position of the PUCCH occasion within a slot ([Para. 0092, 0097, 0154-0157, 0171] the SR transmission may be configured as a sub-slot level, slot level and symbol level of  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wang, Lee and Ying to improve performance on channels repetition.

Regarding Claim 8, the combination of Wang and Lee does disclose wherein the indicia of configured SR resources comprise at least two available profiles of the SR resources, a first profile having symbol-level periodicities used for Ultra Reliable Low Latency Communications (URLLC) communications, and a second profile having slot-level periodicities used for Enhanced Mobile Broadband (eMBB) communications.
Ying further teaches wherein the indicia of configured SR resources comprise at least two available profiles of SR resources ([Para. 0048, 0092] the periodicity for SR resource (i.e., SR transmission) may be configured as subframe level, slot level, mini-slot level, and/or symbol level, and may be indicated by using DCI comprising profiles for ultra-reliable low latency communication (URLLC) services and enhanced mobile broadband (eMBB) communication), a first profile having symbol-level periodicities used for Ultra Reliable Low Latency Communications (URLLC) communications ([Para. 0082] the periodicity for UL data transmission (i.e., URLLCInterval) may be configured as symbol leve), and a second profile having slot-level periodicities used for Enhanced 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wang, Lee and Ying to improve performance on channels repetition.

Regarding Claim 9, the combination of Wang and Lee does disclose wherein the indicia of configured SR resources may be dynamically adapted for activation and deactivation using L1 or L2 signaling. 
Ying teaches wherein the indicia of configured SR resources may be dynamically adapted for activation and deactivation using L1 or L2 signaling ([Para. 0083-0084] the SR resource dynamic indication of available resource [0071] and may be indicating activation and deactivation using MAC control element (CE) (i.e., L2 signaling)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wang, Lee and Ying to improve performance on channels repetition.

Regarding Claim 12, the combination of Wang and Lee, specifically Wang further teaches wherein the indicia of configured SR resources is received in radio resource control (RRC) signaling or downlink control information (DCI) from the gNB 

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.

7.	Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee as applied to claims 1, 10 and 18 respectively, and further in view of Sun et al. (US Pat. Pub No. US 2018/0279274), hereinafter Sun.
Regarding Claim 22, the combination of Wang and Lee does not disclose wherein slot format indication (SFI) informs the UE if a symbol is downlink (DL), uplink (UL), or flexible.
Sun teaches wherein slot format indication (SFI) informs the UE if a symbol is downlink (DL), uplink (UL), or flexible ([Para. 0019-0020, 0153] UE receives a slot 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching Wang, Lee and the teaching the SFI indicates a dynamically adjusting or flexible slots transmission direction from Sun to reduce the decoding time, reduce the power consumption of UE and make the UE more power-saving, effectively.

Regarding Claim 23, the combination of Wang and Lee does not disclose wherein the SFI is carried by group common physical downlink control channel (PDCCH); and indicates link direction over one or many slots configured through radio resource control (RRC); and carries an index to a pre-configured UE specific table through RRC.
Sun further teaches wherein the SFI is carried by group common physical downlink control channel (PDCCH) ([Para.  0103-0104, 0124-0125, 0154] Fig. 4, describes UE monitors DCI transmitted in PDCCH and with cell radio network temporary identifier (C-RNTI) or UE group-specific search space for distinguishing UL and DL transmission which are indicated by SFI in a DCI); and indicates link direction over one or many slots configured through radio resource control (RRC) ([Para. 0153-0154] the SFI indicates uplink and downlink direction configured by RRC); and carries an index to a pre-configured UE specific table through RRC ([Para. 0113, 0115, 0117, 0128] the DCI subframe repetition number field can be configured as a pre-defined 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching Wang, Lee and the teaching the SFI indicates a dynamically adjusting or flexible slots transmission direction from Sun to reduce the decoding time, reduce the power consumption of UE and make the UE more power-saving, effectively.

Regarding Claim 24 the combination of Wang and Lee, Wang further teaches wherein the baseband processor can determine whether the next SR resource is a valid opportunity or in the UL symbol location ([Para. 0130, 0150-0152] a periodicity associated with the symbol groups allocated for the scheduling request (SR resource) may be associated with a repetition level for transmitting the scheduling request as shown in Fig. 4F. the UE 804 may determine to transmit a number of repeated scheduling requests to the base station based on the receive signaling from the base station indicating a first number of repetitions associated with resource elements in a first subcarrier for the scheduling request transmission (i.e., the SR resource is a valid opportunity). [Para. 0201] UE receiving sequence ID from the base station for use in determining the resource for SR transmission. The scheduling request is transmitted in a NPUSCH format resource structure, the RU including a first number of symbols in each of four slots).

Sun further teaches slot format indication (SFI) which informs the baseband processor if a symbol is downlink (DL), uplink (UL), or flexible ([Para. 0019-0020, 0153] UE receives a slot format indication (SFI) in a DCI indicating the slots can be dynamically adjusting slot(s) for uplink or downlink or flexible slots).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Wang, Lee, and the teaching the SFI indicates a dynamically adjusting or flexible slots transmission direction from Sun to reduce the decoding time, reduce the power consumption of UE and make the UE more power-saving, effectively.

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Regarding Claim 26, the combination of Wang and Lee, Wang further teaches whether the next SR resource is a valid opportunity or in the UL symbols ([Para. 0130, 0150-0152] a periodicity associated with the symbol groups allocated for the scheduling request (SR resource) may be associated with a repetition level for transmitting the scheduling request as shown in Fig. 4F. the UE 804 may determine to transmit a number of repeated scheduling requests to the base station based on the receive 
However, the combination of Ying and Wang does not disclose wherein slot format indication (SFI) informs the UE whether a symbol is downlink (DL), uplink (UL), or flexible; and SFI indicates link direction over one or many slots configured through radio resource control (RRC); and SFI carries an index to a pre-configured UE-specific table configured through RRC; and SFI is configured in either: dynamic mode where the UE assumes there is no conflict between dynamic SFI and downlink control information and DL/UL assignments; or static or semi-static mode through RRC, wherein the baseband processing circuit can determine based on SFI information.
Sun teaches wherein slot format indication (SFI) informs the UE whether a symbol is downlink (DL), uplink (UL), or flexible; and SFI indicates link direction over one or many slots configured through radio resource control (RRC)  ([Para. 0019-0020, 0153] UE receives a slot format indication (SFI) in a DCI indicating the slots can be dynamically adjusting slot(s) for uplink (i.e., uplink direction) or downlink (i.e., downlink direction) or flexible through RRC semi-static configuration); and SFI carries an index to a pre-configured UE-specific table configured through RRC ([Para. 0113, 0115, 0117, 0128] the DCI subframe repetition number field can be configured as a pre-defined value, for example, they are all “0” or all “1” (index) by the RRC. For example, the time-
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Wang, Lee, and the teaching the SFI indicates a dynamically adjusting or flexible slots transmission direction from Sun to reduce the decoding time, reduce the power consumption of UE and make the UE more power-saving, effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180324872, Babaei et al. disclose Scheduling Request Transmission.
US20120076028, Ko et al. disclose Method and apparatus for performing effective feedback in wireless communication system supporting multiple antennas.
US20170150447, Kim et al. disclose terminal apparatus and method.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413